DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to claims 2 and 8 has overcome each and every claim objection previously set forth in non-final office action dated 03/19/2021. Therefore, the objection has been withdrawn.
Applicant originally submitted claims 1-8 in the application. In the present response, the applicant amended claims 1-3, 8, added new claim 9 and cancelled claim 6. Accordingly, claims 1-5 and 7-9 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/28/2021, with respect to rejection of claim 1 under 35 U.S.C. § 102(a)(1) and claim 7 under 35 U.S.C. § 103 have been fully considered but are moot in light of the new ground of rejection set forth below, necessitated by applicant amendment to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Liskow et al (2015/0029669). 
	Regarding Claim 1, Liskow (In Figs 1-2) discloses a circuit board heat sink structure (2) comprising: 
a circuit board (4/10/50), the circuit board comprising a metal substrate (10, ¶ 46, II. 14-16), an insulation layer (4) and a conductor layer (50); 

at least one heat transition point (heat transition point through 56) formed between the heat sink (54) and the metal substrate (10), the at least one heat transition point providing a defined metallic contact (metallic contact between 54 and 10) between the material of the heat sink (54) and the material of the metal substrate (10), (Figs 1-2),  wherein the heat transition point (heat transition point through 56) has a projection (56) that protrudes from the locating face of the heat sink (54) and extends into an opening (19) in the circuit board (4), the projection having a height that is less than a thickness of the circuit board (Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable in view Liskow in view of Bi (US 2013/0298396). 
Regarding Claim 2, Liskow discloses the limitations of claim 1, however Liskow does not disclose wherein the defined metallic contact is formed by pressing the material of the heat sink with the material of the metal substrate.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) is formed by pressing the material of the heat sink (6) with the material of the metal substrate (5), (¶ 35, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liskow with Bi with metallic contact being formed by pressing the material of the heat 
Regarding Claim 3, Liskow in view of BI discloses the limitations of claim 2, however Bi (In Figs 1-2) further discloses wherein the pressing is formed between the projection and the opening (¶ 35, II. 1-7).
Regarding Claim 4, Liskow in view of Bi discloses the limitations of claim 3, however Bi (In Figs 1-2) further discloses wherein the pressing between the projection (8) and the opening (7) is formed by a plastic deformation introduced in the projection (¶ 35, II. 1-7).
Regarding Claim 5, Liskow in view of Bi discloses the limitations of claim 1, however Liskow as modified does not disclose wherein the defined metallic contact between the material of the heat sink and the material of the metal substrate is formed by a solder, so that the defined metallic contact is formed indirectly via the solder.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) between the material of the heat sink (6) and the material of the metal substrate (5) is formed by a solder (¶ 34, II. 1-6), so that the defined metallic contact is formed indirectly via the solder (¶ 34, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liskow with Bi with metallic contact between the heat sink and metal substrate formed by solder so that defined metallic contact formed indirectly by solder to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 8, Liskow in view of Bi discloses the limitations of claim 1, however where Liskow  (In Figs 1-2) further discloses wherein a method comprising: 

forming an opening (19) in the circuit board (4/10/50); 
arranging the circuit board (4/10/50) on the locating face of the heat sink (54) so that the opening (19) is made to overlap with the projection (56) or with the recess (Figs 1-2).
However Liskow does not disclose forming the defined metallic contact between the material of the heat sink and the material of the metal substrate, either by pressing the material of the heat sink with the material of the metal substrate or indirectly by introducing solder in the opening.
Instead Bi (In Figs 1-2) teaches forming the defined metallic contact (metallic contact between 5 and 6) between the material of the heat sink (6) and the material of the metal substrate (5), either by pressing (¶ 35, II. 1-7) the material of the heat sink (6) with the material of the metal substrate (5) or indirectly by introducing solder (¶ 34, II. 1-6) in the opening.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liskow with Bi with forming the defined metallic contact between the heat sink and metal substrate either by pressing the heat sink with metal substrate or indirectly by solder in the opening to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Liskow in view of Bi and further in view of Kim (US 2015/0257249).
Regarding Claim 7, Liskow in view of Bi discloses the limitations of claim 5, however Liskow as modified does not disclose wherein the solder is introduced into a radially circumferential space between the projection and the opening.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Liskow with Bi and further with Kim with solder in radially circumferential space between the projection and the opening to benefit from maximizing the surface area for paths of heat transfer to conduct heat between the substrate and the heat sink (Kim ¶ 131, II. 23-24).
Regarding Claim 9, Liskow in view of Bi and further in view of Kim discloses the limitations of claim 7, however Kim (In Figs 6-7) further teaches wherein the solder (¶ 137, II. 6-11) partially files the opening (opening within 201), such that a height of the solder within the opening is less than the thickness of the circuit board (height of 41 is less than the height 201).
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMIR A JALALI/
Examiner, Art Unit 2835         

/ZACHARY PAPE/Primary Examiner, Art Unit 2835